     Case 2:18-cv-01692-MCE-AC Document 76 Filed 08/13/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11    ESTATE OF TYLER S. RUSHING,                           No. 2:18-cv-01692-MCE-AC
      et al.,
12
                           Plaintiffs,
13                                                          ORDER
                v.
14
      AG PRIVATE PROTECTION, INC.,
15    et al.,
16                         Defendants.
17
            By way of this action, Plaintiffs sought to recover for injuries sustained as a result
18
     of a fatal altercation between Tyler S. Rushing (“Decedent”)1 and the following groups of
19
     Defendants: (1) AG Security Protection, Inc. (“AG”), and AG security guard and
20
     supervisor Edgar Sanchez (“Sanchez”) (collectively the “Security Defendants”); (2) the
21
     City of Chico (the “City”), the Chico Police Department (“Chico PD”), Chico PD Sergeant
22
     Scott Ruppel, and Officers Cedric Schwyzer, Alex Fliehr, and Jeremy Gagnebin
23
     (collectively the “City Defendants”); and (3) the County of Butte (the “County”), the Butte
24
     County Sheriff’s Office (“Sheriff’s Office”), and Deputy Sheriff Ian Dickerson (collectively
25
     the “County Defendants”). On July 22, 2020, the Court entered judgment in favor of
26
     Defendants. Presently before the Court are three separate Bills of Costs submitted by
27
28          1
                Plaintiffs are Decedent’s estate and his parents, Scott K. Rushing and Paula L. Rushing.
                                                           1
     Case 2:18-cv-01692-MCE-AC Document 76 Filed 08/13/21 Page 2 of 2


 1   each set of Defendants. ECF Nos. 67-69.
 2          The Court declines to award costs. See Escriba v. Foster Poultry Farms, Inc.,
 3   743 F.3d 1236, 1247-48 (9th Cir. 2014) (“Appropriate reasons for denying costs include:
 4   (1) the substantial public importance of the case, (2) the closeness and difficulty of the
 5   issues in the case, (3) the chilling effect on future similar actions, (4) the plaintiff's limited
 6   financial resources, and (5) the economic disparity between the parties.”); Save Our
 7   Valley v. Sound Transit, 335 F.3d 932, 945 (9th Cir. 2003) (holding “that the district court
 8   abused its discretion in rejecting a losing civil rights plaintiff's motion to deny costs to the
 9   defendant without considering: (1) the plaintiff's limited financial resources and (2) the
10   chilling effect on future civil rights litigants of imposing high costs”). Each of the factors
11   weighs against taxing costs against these civil rights plaintiffs, who have limited financial
12   resources when compared to Defendants. Moreover, taxing costs would likely chill
13   future litigation in such difficult and important cases. Accordingly, the Court concludes
14   that awarding Defendants their costs in this case would be inappropriate.
15          IT IS SO ORDERED.
16   Dated: August 12, 2021

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
